DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PLEASE NOTE:  Numerous limitations in the claims below (which are specifically noted in the individual claim rejections) are mere recitations of the intended use of the claimed semiconductor device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 18 1 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); See MPEP §2114.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 9, 11-13, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widjaja (US 2010/0046287).
[claim 1] A semiconductor device (fig. 2, 13B) configured to function as a memory select transistor (60, 70, fig. 2, 13B [0074]), where the select transistors are with increased on-state drain current; said semiconductor device comprising: a substrate (12, fig. 2, [0066]) having a first conductivity type selected from p-type conductivity type and n-type conductivity type; a buried layer (22, fig. 2, [0067])  having a second conductivity type selected from said p-type conductivity type and said n-type conductivity type and being different from said first conductivity type; a body (24, fig. 2, [0019][0031][0126]) having said first conductivity type; a source region (18, fig. 2) and a drain region (16, fig. 2) each having said second conductivity type [0131][0069] and being separated by said body; and a gate (60, fig. 2) positioned in between said source region and said drain region; wherein said semiconductor device is configured to function as a select transistor for at least one memory element connected to said drain region or said source region (fig. 2, 13B [0074]), wherein a state of said at least one memory element is determined by a resistivity of said at least one memory element (40, fig. 2, [0068]).  
[claim 2] The semiconductor device of claim 1, wherein an amount of on-state drain current enhancement of said semiconductor device functioning as said memory select transistor connected to at least one memory element is governed by an amount of voltage applied to said buried layer (See Intended Use Note above, note that although not required in a device claim, [0067]-[0125] and fig. 4-8 describe specific possible operations of prior art Widjaja’s device).  
[claim 3] The semiconductor device of claim 1, wherein a relatively low voltage applied to said buried layer governs said semiconductor device to function as a conventional MOSFET (metal-oxide-semiconductor field effect transistor); wherein a relatively high voltage applied to said buried layer governs said semiconductor device to a single transistor latch state having at least two stable states at gate voltage of 0 V ; and wherein said semiconductor device is configured to have a relatively intermediate high voltage applied to said buried layer higher than said relatively low voltage and lower than said relatively high voltage, but sufficient to turn on a vertical bipolar junction transistor (BJT) formed by said buried layer, said body and said source region, and to turn on a lateral BJT formed by said source 2Atty Dkt. No.: ZENO-054 USSN: 16/740,652 region, said body and said drain region, resulting in increased on-state drain current at high gate voltage, to cause said semiconductor device to function as said select transistor (See Intended Use Note above, note that although not required in a device claim, [1320]-[1384] and fig. 218-228 describe specific possible operations of prior art Widjaja’s device).  
[claim 5]  The semiconductor device of claim 3, wherein said on-state drain current comprises a sum of current from a MOS transistor formed by said source region, said gate and said drain region, and current from said lateral BJT (See Intended Use Note above, note that although not required in a device claim, [1320]-[1384] and fig. 218-228 describe specific possible operations of prior art Widjaja’s device).  
[claim 8] The semiconductor device of claim 1, wherein a charge trap layer (right 26, fig. 3) directly contacts at least one of said source region (18, fig. 2) and said drain region.  
[claim 9] The semiconductor device of claim 1, wherein a charge trap layer (the pn barrier depletion region in 22 adjacent to 24 traps charges in the body ,fig. 2) indirectly contacts at least one of said source region and said drain region (16, fig. 2) via a thin interfacial oxide layer (right 26, fig. 2).  
 [claim 11] The semiconductor device of claim 1, further comprising an energy band offset region located at least one of: a location between said source region and said body, and a location between said drain region and said body (inherent in order to form a pn barrier between the body and source/drain [0089][0066]).  
[claim 12] The semiconductor device of claim 11, wherein said energy band offset region comprises a valence band offset material (inherent in order to form a pn barrier between the body and source/drain [0089][0066]).  
[claim 13] The semiconductor device of claim 1, further comprising a recombination center located at least one of: a location between said source region and said body, and a location between said drain region and said body (inherent when pn barrier is present for the transistor to function).  
 [claim 18] The semiconductor device of claim 1, wherein said at least one memory element comprises resistive switching memory (RRAM) [0068], phase change memory (also known as PCM, PRAM, PCRAM), Chalcogenide memory (CRAM), or magnetoresistive memory (MRAM).  
[claim 19] The semiconductor device of claim 1, in combination with at least a second said semiconductor device (e.g. an adjacent memory cell in the same row as the first memory device, fig. 13B) configured to function as a memory select transistor, wherein at least two of said memory select transistors [0074] are connected to one said memory element for multi-port operation (note that the cells in the same row may be addressed together).  
[claim 20]  The semiconductor device of claim 1, wherein at least two of said memory elements are connected to one said memory select transistor for 1T-nM architecture (fig. 1, 13B).  
[claim 21] The semiconductor device of claim 20, wherein said memory elements are three-dimensionally stacked (vertically stacked as shown as three stacked layers 48, 46, and 44, fig. 3).

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widjaja (US 2010/0046287).
[claim 22] A semiconductor memory device (fig. 2, 13) comprising a first semiconductor device (first cell in a row in fig. 13B) as a first memory select transistor (60, 70, fig. 2, 13B [0074]) and a first memory element (40, fig. 2,13B, [0068]), wherein said memory select transistor comprises a first floating body region (24, fig. 2, [0019][0031][0126]), a second semiconductor device (an adjacent cell in the same row as the first cell, fig. 13B) as a second memory select transistor (60, 70, fig. 2, 13B [0074])  said second memory select transistor comprises a second floating body region (24, fig. 2, [0019][0031][0126]), and said semiconductor memory device functions as a dual-port memory device (note that the device 50 in fig. 3, may put into an array shown in fig. 13B wherein the multiple memory cells comprising a memory cell and select transistor may be interconnected and addressed in the same row).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widjaja (US 2010/0046287) in view of Han (WO 2016/176248).
Widjaja discloses the device of claim 1 but does not expressly disclose that a metal silicide is at a junction of the body/source or body/drain.
Han discloses a semiconductor memory device wherein a metal silicide is at a junction of the body/source or body/drain [00282].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Han’s metal silicide at Widjaja’s source/body and drain/body junction in order to facilitate majority carrier recombination ([00282] of Han).

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widjaja (US 2010/0046287) in view of Han (WO 2016/176248).
Widjaja discloses the device of claim 1 but does not expressly disclose forming recombination centers at the source/body or drain/body junctions with deep level gold or platinum impurities or crystalline defects formed by ion implantation of Si ions, Ge ions or Ar ions.
Han discloses a semiconductor memory device wherein recombination centers are formed at the source/body or drain/body junctions with deep level gold or platinum impurities or crystalline defects formed by ion implantation of Si ions, Ge ions or Ar ions [00284].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Han’s recombination center formation methods at Widjaja’s source/body and drain/body junctions in order to facilitate majority carrier recombination ([00284] of Han).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898